Citation Nr: 0112587	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for additional left knee 
disability characterized to date as patellofemoral chondral 
changes with second-degree sprain of the patellar tendon with 
probable heterotopic ossification, to include as secondary to 
service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board.  Such hearing was held in March 
2001.  


REMAND

The veteran seeks service connection for additional left knee 
disability characterized to date as patellofemoral chondral 
changes with second-degree sprain of the patellar tendon with 
probable heterotopic ossification.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran asserts that his current left knee disability is 
either related to service or related to instability 
attributable to service-connected disability.  In this case, 
service connection has been established for residuals of 
gunshot wounds of the popliteal region of the right and left 
knees, residuals of a gunshot wound of the right tibial and 
serocutaneous nerve, and a scar of the right popliteal 
region.  

A medical opinion addressing whether it is at least as likely 
as not that the veteran's current left knee patellofemoral 
chondral changes with second degree sprain of the patellar 
tendon with probable heterotopic ossification was caused by, 
related to, or aggravated by active service or any service-
connected disability, would be useful in adjudicating the 
appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit information 
concerning any additional VA and private 
medical treatment he has received for his 
left knee disability.  The RO must take 
the appropriate action to attempt to 
obtain copies of all identified medical 
records which are not already in the 
veteran's claims file.  Medical facilities 
and doctors contacted should include 
D.N.M., D.O., VA Medical Center at 
Cleveland, Ohio, and the Doctors Hospital 
Incorporated, of Stark County, Massillon, 
Ohio. 

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination of his left knee 
by an orthopedist.  The VA examiner must 
be provided the veteran's claims file and 
review the veteran's medical history, as 
well as the medical opinions as to 
etiology of current left knee disability, 
prior to examining the veteran.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the current left knee 
patellofemoral chondral changes with 
second degree sprain of the patellar 
tendon with probable heterotopic 
ossification is etiologically related to, 
or aggravated by, any service-connected 
disability.  The rationale for any 
conclusion reached should be discussed. 

4.  Then, the RO should readjudicate the 
veteran's claim, including consideration 
of whether there is aggravation of the 
left knee patellofemoral chondral changes 
with second degree sprain of the patellar 
tendon with probable heterotopic 
ossification proximately due to or the 
result of any service-connected 
disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case for all 
issues in appellate status and inform the 
veteran of any issue with respect to which 
further action is required to perfect an 
appeal.  The veteran should then be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




